        CASE 0:16-cr-00334-JNE-KMM Doc. 184 Filed 09/09/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                           Criminal No. 16-334 (02) JNE/KMM

UNITED STATES OF AMERICA,                )
                                         )
                      Plaintiff,         )
                                         )      AMENDED
      v.                                 )      MOTION FOR IMMEDIATE
                                         )      PARTIAL PAYMENT FROM CASH
JOHN L. STEELE,                          )      BOND
                                         )
                      Defendant.         )


      PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. ' 2044, the undersigned

moves the Court for an order directing the Clerk of District Court to apply the $10,000.00

cash bond deposit towards Defendant John L. Steele’s outstanding restitution debt. This

motion is based on the Memorandum in Support, and upon all the files, records and

proceedings herein.

Dated: September 9, 2020                        ERICA H. MacDONALD
                                                United States Attorney

                                                s/ Erin M. Secord

                                                BY: ERIN M. SECORD
                                                Assistant U.S. Attorney
                                                Attorney ID No. 0391789
                                                Email: erin.secord@usdoj.gov
                                                600 United States Courthouse
                                                300 South Fourth Street
                                                Minneapolis, MN 55415
                                                Phone: 612-664-5600
